I concur in the opinion of Mr. Chief Justice Watts. The authorities cited by the Chief Justice and in the order of Judge Bonham, and many others that might be cited, sustain the proposition that the Court of Common Pleas and the Probate Court have concurrent jurisdiction in matters of this kind, and the one which first acquires jurisdiction will maintain jurisdiction to the end, and the other will decline to entertain jurisdiction. There can be no doubt but that, when the Probate Court adjudged John B. King non compos mentis and appointed a committee for him, it acquired Jurisdiction of him and of his estate. There is no intimation that he has since been adjudged sane. The authorities are clear that when a person is *Page 87 
adjudged insane, or non compos mentis, that status is presumed to continue until the contrary is made affirmatively to appear. If King was insane at the time of the alleged settlement in the Probate Court, of course, his receipt and the purported settlement are void.
When a person is adjudged insane, or non compos mentis, and a committee is appointed to take charge of his estate, it would seem that in an orderly administration of his estate it would be necessary for such person to be adjudged sane before a settlement should be made and approved by the Court. The presumption, therefore, is that the case is still pending in the Probate Court. That Court has jurisdiction to properly settle the estate, and, in my opinion, the Court of Common Pleas should not interfere, except by way of review, as provided for by law.
MESSRS. JUSTICES STABLER and CARTER concur.